Exhibit 10.1
EXECUTION VERSION
$120,000,000 AGGREGATE PRINCIPAL AMOUNT
ALASKA COMMUNICATIONS SYSTEMS GROUP, INC.
6.25% CONVERTIBLE NOTES DUE 2018
Purchase Agreement
May 4, 2011
J.P. MORGAN SECURITIES LLC
As the Representative of the several Initial Purchasers
383 Madison Avenue
New York, New York 10179
Ladies and Gentlemen:
     Alaska Communications Systems Group, Inc., a Delaware corporation (the
“Company”), proposes to issue and sell to the several purchasers named in
Schedule A (the “Initial Purchasers”) $120,000,000 in aggregate principal amount
of its 6.25% Convertible Notes due 2018 (the “Notes”), guaranteed on a joint and
several basis by the subsidiaries of the Company listed in Schedule B and each
domestic subsidiary of the Company hereafter created or acquired, other than its
license subsidiaries, (the “Guarantors,” and such guarantees, the “Guarantees”).
J.P. Morgan Securities LLC has agreed to act as the representative of the
several Initial Purchasers (in such capacity, the “Representative”) in
connection with the offering and sale of the Notes. To the extent that there are
no additional Initial Purchasers listed on Schedule A other than you, the term
“Initial Purchasers” as used herein shall mean you, as Initial Purchaser. The
term “Initial Purchasers” shall mean either the singular or plural as the
context requires.
     The Notes will be convertible on the terms, and subject to the conditions,
set forth in the indenture (the “Indenture”) to be entered into among the
Company, the Guarantors and The Bank of New York Mellon Trust Company, N.A., as
trustee (the “Trustee”), on the Closing Date (as defined herein). As used
herein, “Conversion Shares” means the fully paid, nonassessable shares of common
stock, par value $0.01 per share, of the Company (the “Common Stock”) to be
received by the holders of the Notes upon conversion of the Notes pursuant to
the terms of the Notes and the Indenture. The Notes will be convertible
initially at a conversion rate of 97.2668 shares per $1,000 principal amount of
the Notes, on the terms, and subject to the conditions, set forth in the
Indenture.
     The Notes will be offered and sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended, and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
thereunder (the “Securities Act”), in reliance upon an exemption therefrom.
     This Agreement, the Indenture, the Notes and the Guarantees are referred to
herein collectively as the “Operative Documents.”



--------------------------------------------------------------------------------



 



 

 2 
     The Company understands that the Initial Purchasers propose to make an
offering of the Notes on the terms and in the manner set forth herein and in the
Disclosure Package (as defined below), including the Preliminary Offering
Memorandum (as defined below), and the Final Offering Memorandum (as defined
below) and agrees that the Initial Purchasers may resell, subject to the
conditions set forth herein, all or a portion of the Notes to purchasers at any
time after the date of this Agreement.
     The Company has prepared an offering memorandum, dated the date hereof,
setting forth information concerning the Company, the Notes and the Common
Stock, in form and substance reasonably satisfactory to the Initial Purchasers.
As used in this Agreement, “Offering Memorandum” means, collectively, the
Preliminary Offering Memorandum dated as of May 3, 2011 (the “Preliminary
Offering Memorandum”) and the offering memorandum dated the date hereof (the
“Final Offering Memorandum”), each as then amended or supplemented by the
Company. As used herein, each of the terms “Disclosure Package,” “Offering
Memorandum,” “Preliminary Offering Memorandum” and “Final Offering Memorandum”
shall include in each case the documents incorporated or deemed to be
incorporated by reference therein.
     The Company hereby confirms its agreements with the Initial Purchasers as
follows:
     Section 1. Representations, Warranties and Covenants of the Company and the
Guarantors.
     Each of the Company and the Guarantors, jointly and severally, hereby
represent and warrant to, and covenant with, each Initial Purchaser as follows:
     (a) No Registration. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 6 and their compliance
with the agreements set forth therein, it is not necessary, in connection with
the issuance and sale of the Notes to the Initial Purchasers, the initial offer,
resale and delivery of the Notes by the Initial Purchasers and the conversion of
the Notes into Conversion Shares, in each case in the manner contemplated by
this Agreement, the Indenture, the Disclosure Package and the Offering
Memorandum, to register the Notes or the Conversion Shares under the Securities
Act or to qualify the Indenture under the Trust Indenture Act of 1939, as
amended (the “Trust Indenture Act”).
     (b) No Integration. None of the Company or any of its subsidiaries has,
directly or through any agent, sold, offered for sale, solicited offers to buy
or otherwise negotiated in respect of, any “security” (as defined in the
Securities Act) that is or will be integrated with the sale of the Notes or the
Conversion Shares in a manner that would require registration of the Notes or
the Conversion Shares under the Securities Act.
     (c) Rule 144A. No securities of the same class (within the meaning of
Rule 144A(d)(3) under the Securities Act) as the Notes are listed on any
national securities exchange registered under Section 6 of the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or quoted on
an automated inter-dealer quotation system.
     (d) Exclusive Agreement. Neither the Company nor any of the Guarantors has
paid or agreed to pay to any person any compensation for soliciting another
person to purchase any securities of the Company or the Guarantors (except as
contemplated in this Agreement).



--------------------------------------------------------------------------------



 



3

     (e) Offering Memoranda. Each of the Company and the Guarantors hereby
confirms that it has authorized the use of the Disclosure Package, the
Preliminary Offering Memorandum and the Final Offering Memorandum in connection
with the offer and sale of the Notes by the Initial Purchasers. Each document,
if any, filed or to be filed pursuant to the Exchange Act and incorporated by
reference in the Disclosure Package or the Final Offering Memorandum complied
when it was filed, or will comply when it is filed, as the case may be, in all
material respects with the Exchange Act and the rules and regulations of the
Commission thereunder and when read together with the Disclosure Package or the
Final Offering Memorandum, as applicable, did not and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
Preliminary Offering Memorandum, at the date thereof, did not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. At the date of this Agreement and the Closing
Date, the Final Offering Memorandum did not and will not (and any amendment or
supplement thereto, at the date thereof and at the Closing Date, will not)
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company makes no representation or warranty as to information contained in or
omitted from the Preliminary Offering Memorandum or the Final Offering
Memorandum in reliance upon and in conformity with written information furnished
to the Company and the Guarantors by any Initial Purchaser through the
Representative expressly for use therein, it being understood and agreed that
the only such information furnished by any Initial Purchaser consists of the
information described as such in Section 8 hereof.
     (f) Disclosure Package. The term “Disclosure Package” shall mean (i) the
Preliminary Offering Memorandum, as amended or supplemented at the Applicable
Time, (ii) the Final Term Sheet (as defined herein) and (iii) any other writings
that the parties expressly agree in writing to treat as part of the Disclosure
Package (“Issuer Written Information”). As of 7:00 a.m., New York time, on
May 5, 2011 (the “Applicable Time”), the Disclosure Package did not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The preceding sentence does not apply to
statements in or omissions from the Disclosure Package based upon and in
conformity with written information furnished to the Company and the Guarantors
by any Initial Purchaser through the Representative expressly for use therein,
it being understood and agreed that the only such information furnished by any
Initial Purchaser consists of the information described as such in Section 8
hereof.
     (g) Statements in Offering Memorandum. The statements in the Disclosure
Package and the Final Offering Memorandum under the heading “Certain United
States federal income tax consequences,” insofar as such statements summarize
legal matters or legal conclusions with respect thereto are accurate and fair
summaries of such legal matters.
     (h) Offering Materials Furnished to Initial Purchasers. To the extent not
publicly available, the Company has delivered to the Representative copies of
the materials contained in the Disclosure Package and the Final Offering
Memorandum, each as amended or supplemented,



--------------------------------------------------------------------------------



 



4

in such quantities and at such places as the Representative has reasonably
requested for each of the Initial Purchasers.
     (i) Authorization of the Purchase Agreement. This Agreement has been duly
authorized, executed and delivered by the Company and each of the Guarantors.
     (j) Authorization of the Indenture. The Indenture has been duly authorized
by the Company and each of the Guarantors; on the Closing Date, the Indenture
will have been duly executed and delivered by the Company and each of the
Guarantors, respectively, and, assuming due authorization, execution and
delivery thereof by the Trustee, will constitute a valid and legally binding
agreement of the Company and each of the Guarantors enforceable against the
Company and each of the Guarantors in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles; and the Indenture
conforms in all material respects to the description thereof contained in the
Disclosure Package and the Final Offering Memorandum.
     (k) Authorization of the Notes. The Notes have been duly authorized by the
Company; when the Notes are executed, authenticated and issued in accordance
with the terms of the Indenture and delivered to and paid for by the Initial
Purchasers pursuant to this Agreement on the Closing Date (assuming due
authentication of the Notes by the Trustee), such Notes will constitute valid
and legally binding obligations of the Company, entitled to the benefits of the
Indenture and enforceable against the Company in accordance with their terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles; and the
Notes will conform in all material respects to the description thereof contained
in the Disclosure Package and the Final Offering Memorandum.
     (l) Authorization of the Guarantees. The Guarantees have been duly
authorized by the Guarantors; when the Guarantees are executed, authenticated
and issued in accordance with the terms of the Indenture and delivered to and
paid for by the Initial Purchasers pursuant to this Agreement on the respective
Closing Date (assuming due authentication of the Guarantees by the Trustee),
such Guarantees will constitute valid and legally binding obligations of the
Guarantors, entitled to the benefits of the Indenture and enforceable against
the Guarantors in accordance with their terms, except as enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles; and the Guarantees will conform in all material respects
to the description thereof contained in the Disclosure Package and the Final
Offering Memorandum.
     (m) Authorization of the Conversion Shares. The Conversion Shares have been
duly authorized and reserved and, when issued upon conversion of the Notes in
accordance with the terms of the Notes and the Indenture, will be validly
issued, fully paid and nonassessable, and the issuance of such shares will not
be subject to any preemptive or similar rights.
     (n) No Material Adverse Change. Except as otherwise disclosed in the
Disclosure Package and the Final Offering Memorandum (exclusive of any
amendments or supplements thereto subsequent to the date of this Agreement),
subsequent to the respective dates as of which



--------------------------------------------------------------------------------



 



5

information is given in the Disclosure Package: (i) there has been no material
adverse change, or any development that could reasonably be expected to result
in a material adverse change, in the condition, financial or otherwise, or in
the earnings, business, properties, operations or prospects, whether or not
arising from transactions in the ordinary course of business, of the Company and
its subsidiaries, considered as one entity (any such change is called a
“Material Adverse Change”); (ii) the Company and its subsidiaries, considered as
one entity, have not incurred any material liability or obligation, indirect,
direct or contingent (in each case, whether or not covered by insurance), nor
entered into any material transaction or agreement; and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for dividends paid to the Company or other subsidiaries, any of its
subsidiaries on any class of capital stock or repurchase or redemption by the
Company or any of its subsidiaries of any class of capital stock.
     (o) Independent Accountants. KPMG LLP, who have expressed their opinion
with respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) and supporting schedules included as a part
of or incorporated by reference in the Disclosure Package and the Final Offering
Memorandum, are independent registered public accountants with respect to the
Company as required by the Securities Act and the Exchange Act and the
applicable published rules and regulations thereunder.
     (p) Preparation of the Financial Statements. The financial statements and
the supporting schedules included or incorporated by reference in the Disclosure
Package and the Final Offering Memorandum present fairly the consolidated
financial position of the Company and its consolidated subsidiaries as of and at
the dates indicated and the results of their operations and cash flows for the
periods specified. Such financial statements and supporting schedules comply as
to form with the applicable accounting requirements of Regulation S-X and have
been prepared in conformity with generally accepted accounting principles as
applied in the United States (“GAAP”) applied on a consistent basis throughout
the periods involved, except as may be expressly stated in the related notes
thereto. The financial data set forth in the Disclosure Package and the Final
Offering Memorandum under the captions “Summary—Selected consolidated financial
data” and “Capitalization” fairly present the information set forth therein on a
basis consistent with that of the audited financial statements contained in the
Disclosure Package and the Final Offering Memorandum. The Company’s ratios of
earnings to fixed charges set forth in the Disclosure Package and the Final
Offering Memorandum have been calculated in compliance with Item 503(d) of
Regulation S-K under the Securities Act.
     (q) Incorporation and Good Standing of the Company and its Subsidiaries.
Each of the Company and its subsidiaries has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation and has corporate power and authority to own
or lease, as the case may be, and operate its properties and to conduct its
business as described in the Disclosure Package and the Final Offering
Memorandum and, in the case of the Company, to enter into and perform its
obligations under this Agreement. The Company and each of its subsidiaries is
duly qualified as a foreign corporation to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except for such jurisdictions where the failure to so qualify or to be in good
standing would not, individually or in the aggregate, result in a material
adverse effect on the



--------------------------------------------------------------------------------



 



6

condition, financial or otherwise, or on the earnings, business, properties,
operations or prospects, whether or not arising from transactions in the
ordinary course of business, of the Company and its subsidiaries, considered as
one entity (a “Material Adverse Effect”). All of the issued and outstanding
shares of capital stock of each subsidiary have been duly authorized and validly
issued, are fully paid and nonassessable and are owned by the Company, directly
or through subsidiaries, free and clear of any security interest, mortgage,
pledge, lien, encumbrance or claim. The Company does not own or control,
directly or indirectly, any corporation, association or other entity other than
the subsidiaries listed in Exhibit 21 to the Company’s Annual Report on Form
10-K for the fiscal year ended December 31, 2010.
     (r) Capitalization and Other Capital Stock Matters. The authorized, issued
and outstanding capital stock of the Company is as set forth in the Disclosure
Package and the Final Offering Memorandum under the caption “Capitalization”
(other than for subsequent issuances, if any, pursuant to employee benefit plans
described in the Disclosure Package and the Final Offering Memorandum or upon
exercise of outstanding options or warrants described in the Disclosure Package
and the Final Offering Memorandum, as the case may be). The Common Stock
(including the Conversion Shares) conforms in all material respects to the
description thereof contained in the Disclosure Package and the Final Offering
Memorandum. All of the issued and outstanding shares of Common Stock have been
duly authorized and validly issued, are fully paid and nonassessable and have
been issued in compliance with federal and state securities laws. None of the
outstanding shares of Common Stock were issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company. There are no authorized or outstanding
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any of its subsidiaries
other than those accurately described in the Disclosure Package and the Final
Offering Memorandum. The description of the Company’s stock option, stock bonus
and other stock plans or arrangements, and the options or other rights granted
thereunder, set forth or incorporated by reference in the Disclosure Package and
the Final Offering Memorandum accurately and fairly presents and summarizes such
plans, arrangements, options and rights.
     (s) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is (i) in
violation or in default (or, with the giving of notice or lapse of time, would
be in default) (“Default”) under its charter or by-laws, (ii) in Default under
any indenture, mortgage, loan or credit agreement, deed of trust, note,
contract, franchise, lease or other agreement, obligation, condition, covenant
or instrument to which the Company or such subsidiary is a party or by which it
may be bound (including, without limitation, the Credit Agreement, dated as of
October 21, 2010 (the “Credit Agreement”), among the Company, Alaska
Communications Systems Holdings, Inc., the lenders named therein and JPMorgan
Chase Bank, N.A., as Administrative Agent), or to which any of the property or
assets of the Company or any of its subsidiaries is subject (each, an “Existing
Instrument”) or (iii) in violation of any statute, law, rule, regulation,
judgment, order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or such subsidiary or any of its properties, as applicable, except with
respect to clause (ii) only, for such Defaults as would not, individually or in
the aggregate, have a Material Adverse Effect.



--------------------------------------------------------------------------------



 



7

     The execution, delivery and performance by the Company and each of the
Guarantors of the Operative Documents and consummation of the transactions
contemplated thereby (including, without limitation, the application of the net
proceeds from the sale of the Notes sold), by the Disclosure Package and by the
Final Offering Memorandum (i) have been duly authorized by all necessary
corporate action and will not result in any Default under the charter or by-laws
of the Company or any such Guarantor, (ii) will not conflict with or constitute
a breach of, or Default or a Debt Repayment Triggering Event (as defined below)
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any such Guarantor
pursuant to, or require the consent of any other party to, any Existing
Instrument and (iii) will not result in any violation of any statute, law, rule,
regulation, judgment, order or decree applicable to the Company or any such
Guarantor of any court, regulatory body, administrative agency, governmental
body, arbitrator or other authority having jurisdiction over the Company or any
such Guarantor or any of its or their properties.
     No consent, approval, authorization or other order of, or registration or
filing with, any court or other governmental or regulatory authority or agency
is required for the Company’s or the Guarantors’ execution, delivery and
performance of the Operative Documents and consummation of the transactions
contemplated thereby, by the Disclosure Package and by the Final Offering
Memorandum, except (i) such as have been obtained or made by the Company and are
in full force and effect under the Securities Act, applicable state securities
or blue sky laws and from the Financial Industry Regulatory Authority (“FINRA”)
and (ii) such as have been obtained or made by the Company under the rules of
the Nasdaq Stock Market LLC.
     As used herein, a “Debt Repayment Triggering Event” means any event or
condition which gives, or with the giving of notice or lapse of time would give,
the holder of any note, debenture or other evidence of indebtedness (or any
person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any of its subsidiaries.
     (t) No Stamp or Transfer Taxes. There are no stamp or other issuance or
transfer taxes or duties or other similar fees or charges under federal law or
the laws of any state, or any political subdivision thereof, or any other U.S.
or non-U.S. governmental authority required to be paid in connection with the
execution and delivery of this Agreement, the issuance or sale by the Company of
the Notes, upon the issuance of Common Stock upon the conversion of the Notes or
upon the issuance by the Guarantors of the Guarantees.
     (u) No Material Actions or Proceedings. Except as otherwise disclosed in
the Disclosure Package and the Final Offering Memorandum, there are no legal or
governmental actions, suits or proceedings pending or, to the best of the
Company’s knowledge, threatened against or affecting the Company or any of its
subsidiaries, (i) which has as the subject thereof any officer or director of,
or property owned or leased by, the Company or any of its subsidiaries or
(ii) relating to environmental or employment discrimination matters, where in
either such case, (A) there is a reasonable possibility that such action, suit
or proceeding might be determined adversely to the Company or such subsidiary,
or any officer or director of, or property owned or leased by, the Company or
any of its subsidiaries and (B) any such action, suit or proceeding, if so
determined adversely, would reasonably be expected to have a Material



--------------------------------------------------------------------------------



 



8

Adverse Effect or adversely affect the consummation of the transactions
contemplated by this Agreement.
     (v) Labor Matters. (i) No labor problem or dispute with the employees of
the Company or any of its subsidiaries exists or is threatened or imminent, and
(ii) none of the Company or any of the Guarantors is aware of any existing,
threatened or imminent labor disturbance by the employees of any of its or its
subsidiaries’ principal suppliers, contractors or customers, in each case, that
could have a Material Adverse Effect.
     (w) Intellectual Property Rights. The Company and its subsidiaries own,
possess, license or have other valid and subsisting rights to use, on reasonable
terms, all patents, patent applications, trademarks, service marks, trade names,
and registrations and applications thereof, copyrights (whether registered or
unregistered), licenses, inventions, trade secrets, technology, know-how
(including other unpatented or unpatentable proprietary or confidential
information, systems or procedures) and other intellectual property
(collectively, the “Intellectual Property”) necessary for the conduct of the
Company’s business as now conducted or as proposed in the Disclosure Package and
the Final Offering Memorandum to be conducted. Except as set forth in the
Disclosure Package and the Final Offering Memorandum, (a) no party has been
granted an exclusive license to use any portion of such Intellectual Property
owned by the Company; (b) there is no material infringement by third parties of
any such Intellectual Property owned by or exclusively licensed to the Company;
(c) there is no pending or threatened action, suit, proceeding or claim by
others challenging the Company’s rights in or to any material Intellectual
Property, and none of the Company or any of the Guarantors is aware of any facts
that would form a reasonable basis for any such claim; (d) there is no pending
or threatened action, suit, proceeding or claim by others challenging the
validity or scope of any such Intellectual Property, and none of the Company or
any of the Guarantors is aware of any facts that would form a reasonable basis
for any such claim; and (e) there is no pending or threatened action, suit,
proceeding or claim by others that the Company’s business as now conducted
infringes or otherwise violates any patent, trademark, copyright, trade secret
or other proprietary rights of others, and none of the Company or any of the
Guarantors is aware of any other fact that would form a reasonable basis for any
such claim.
     (x) All Necessary Permits, etc. The Company and each subsidiary, taken as a
whole, possess such valid and current licenses, certificates, authorizations or
permits issued by the appropriate state, federal or foreign regulatory agencies
or bodies necessary to conduct their respective businesses, and neither the
Company nor any subsidiary has received any notice of proceedings relating to
the revocation or modification of, or non-compliance with, any such license,
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, could have a Material
Adverse Effect.
     (y) Title to Properties. The Company and each of its subsidiaries has good
and marketable title to all the properties and assets reflected as owned in the
financial statements referred to in Section 1(n) above or elsewhere in the
Disclosure Package and the Final Offering Memorandum, in each case free and
clear of any security interests, mortgages, liens, encumbrances, equities,
claims and other defects, except such as do not materially and adversely affect
the value of such property and do not materially interfere with the use made or
proposed to be made of such property by the Company or such subsidiary. The real
property, improvements,



--------------------------------------------------------------------------------



 



9

equipment and personal property held under lease by the Company or any
subsidiary are held under valid and enforceable leases, with such exceptions as
are not material and do not materially interfere with the use made or proposed
to be made of such real property, improvements, equipment or personal property
by the Company or such subsidiary.
     (z) Tax Law Compliance. The Company and its consolidated subsidiaries have
filed all necessary federal, state, local and foreign income and franchise tax
returns in a timely manner and have paid all taxes required to be paid by any of
them and, if due and payable, any related or similar assessment, fine or penalty
levied against any of them, except for any taxes, assessments, fines or
penalties (i) as may be being contested in good faith and by appropriate
proceedings or (ii) the non-payment of which would not result in a Material
Adverse Effect. The Company has made appropriate provisions in the financial
statements referred to in Section 1(p) above in respect of all federal, state,
local and foreign income and franchise taxes for all current or prior periods as
to which the tax liability of the Company or any of its consolidated
subsidiaries has not been finally determined.
     (aa) Neither Company nor any Guarantor is an “Investment Company”. The
Company and each of the Guarantors has been advised of the rules and
requirements under the Investment Company Act of 1940, as amended, and the rules
and regulations promulgated thereunder (the “Investment Company Act”). None of
the Company or any of the Guarantors is, and after receipt of payment for the
Notes and the application of the proceeds thereof as contemplated under the
caption “Use of proceeds” in the Disclosure Package and the Final Offering
Memorandum will be, an “investment company” within the meaning of the Investment
Company Act and will conduct its business in a manner so that it will not become
subject to the Investment Company Act.
     (bb) Compliance with Reporting Requirements. The Company is subject to and
in full compliance with the reporting requirements of Section 13 or Section
15(d) of the Exchange Act.
     (cc) Insurance. Each of the Company and its subsidiaries are insured by
recognized, financially sound and reputable institutions with policies in such
amounts and with such deductibles and covering such risks as are generally
deemed adequate and customary for their businesses including, but not limited
to, policies covering real and personal property owned or leased by the Company
and its subsidiaries against theft, damage, destruction, acts of terrorism or
vandalism and earthquakes. All policies of insurance and fidelity or surety
bonds insuring the Company or any of its subsidiaries or their respective
businesses, assets, employees, officers and directors are in full force and
effect; the Company and its subsidiaries are in compliance with the terms of
such policies and instruments in all material respects; and there are no claims
by the Company or any of its subsidiaries under any such policy or instrument as
to which any insurance company is denying liability or defending under a
reservation of rights clause; and neither the Company nor any such subsidiary
has been refused any insurance coverage sought or applied for. The Company has
no reason to believe that it or any subsidiary will not be able (i) to renew its
existing insurance coverage as and when such policies expire or (ii) to obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct its business as now conducted and at a cost that would not have a
Material Adverse Effect.



--------------------------------------------------------------------------------



 



10

     (dd) No Restriction on Dividends or other Distributions. No subsidiary of
the Company is currently prohibited, directly or indirectly, from paying any
dividends or other distributions to the Company or any of the Guarantors, from
making any other distribution on such subsidiary’s capital stock, from repaying
to the Company or any Guarantor any loans or advances to such subsidiary from
the Company or such Guarantor or from transferring any of such subsidiary’s
property or assets to the Company or any other subsidiary of the Company, except
as described in or contemplated by the Disclosure Package and the Final Offering
Memorandum.
     (ee) No Price Stabilization or Manipulation. The Company has not taken and
will not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Notes. The Company acknowledges that the Initial Purchasers may engage in
passive market making transactions in the Common Stock on the Nasdaq Stock
Market LLC in accordance with Regulation M under the Exchange Act.
     (ff) Related Party Transactions. There are no material business
relationships or related party transactions involving the Company or any
subsidiary or any other person that have not been described in the Disclosure
Package or the Final Offering Memorandum.
     (gg) No General Solicitation. None of the Company or any of its affiliates
(as defined in Rule 501(b) of Regulation D under the Securities Act
(“Regulation D”)), has, directly or through an agent, engaged in any form of
general solicitation or general advertising (as those terms are used in
Regulation D) in connection with the offering of the Notes or the Conversion
Shares under the Securities Act or in any manner involving a public offering
within the meaning of Section 4(2) of the Securities Act; the Company has not
entered into any contractual arrangement with respect to the distribution of the
Notes or the Conversion Shares except for this Agreement, and the Company will
not enter into any such arrangement.
     (hh) No Unlawful Contributions or Other Payments. Neither the Company nor
any of its subsidiaries nor, to the knowledge of the Company, any director,
officer, agent, employee or affiliate of the Company or any of its subsidiaries
is aware of or has taken any action, directly or indirectly, that would result
in a violation by such persons of the FCPA, including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA and the Company, its subsidiaries and, to the knowledge of the Company and
each Guarantor, its affiliates have conducted their businesses in compliance
with the FCPA and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith. “FCPA” means the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder.
     (ii) No Conflict with Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting



--------------------------------------------------------------------------------



 



11

Act of 1970, as amended, the money laundering statutes of all applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines issued, administered or enforced by any
governmental agency (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or any of its subsidiaries with
respect to the Money Laundering Laws is pending or, to the best knowledge of the
Company or any of the Guarantors, threatened.
     (jj) No Conflict with OFAC Laws. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company or any Guarantor, any
director, officer, agent, employee or affiliate of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.
     (kk) Compliance with Environmental Laws. Except as otherwise disclosed in
the Disclosure Package and the Final Offering Memorandum, (i) neither the
Company nor any of its subsidiaries is in violation of any federal, state, local
or foreign law, regulation, order, permit or other requirement relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including without limitation, laws and regulations relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum and petroleum products (collectively, “Materials of Environmental
Concern”), or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Materials of
Environmental Concern (collectively, “Environmental Laws”), which violation
includes, but is not limited to, noncompliance with any permits or other
governmental authorizations required for the operation of the business of the
Company or its subsidiaries under applicable Environmental Laws, or
noncompliance with the terms and conditions thereof, nor has the Company or any
of its subsidiaries received any written communication, whether from a
governmental authority, citizens group, employee or otherwise, that alleges that
the Company or any of its subsidiaries is in violation of any Environmental Law,
except as would not, individually or in the aggregate, have a Material Adverse
Effect; (ii) there is no claim, action or cause of action filed with a court or
governmental authority, no investigation with respect to which the Company has
received written notice, and no written notice by any person or entity alleging
potential liability for investigatory costs, cleanup costs, governmental
responses costs, natural resources damages, property damages, personal injuries,
attorneys’ fees or penalties arising out of, based on or resulting from the
presence, or release into the environment, of any Material of Environmental
Concern at any location owned, leased or operated by the Company or any of its
subsidiaries, now or in the past (collectively, “Environmental Claims”), pending
or, to the best of the Company’s and each Guarantor’s knowledge, threatened
against the Company or any of its subsidiaries or any person or entity whose
liability for any Environmental Claim the Company or any of its subsidiaries has
retained or assumed either contractually or by operation of law, except as would
not, individually or in the aggregate, have a Material Adverse Effect; (iii) to
the best of the Company’s and each Guarantor’s knowledge, there are no past,
present or



--------------------------------------------------------------------------------



 



12

anticipated future actions, activities, circumstances, conditions, events or
incidents, including, without limitation, the release, emission, discharge,
presence or disposal of any Material of Environmental Concern, that reasonably
could result in a violation of any Environmental Law, require expenditures to be
incurred pursuant to Environmental Law, or form the basis of a potential
Environmental Claim against the Company or any of its subsidiaries or against
any person or entity whose liability for any Environmental Claim the Company or
any of its subsidiaries has retained or assumed either contractually or by
operation of law, except as would not, individually or in the aggregate, have a
Material Adverse Effect; and (iv) neither the Company nor any of its
subsidiaries is subject to any pending or threatened proceeding under
Environmental Law to which a governmental authority is a party and which is
reasonably likely to result in monetary sanctions of $100,000 or more.
     (ll) Periodic Review of Costs of Environmental Compliance. In the ordinary
course of its business, the Company conducts a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Company and
its subsidiaries, in the course of which it identifies and evaluates associated
costs and liabilities (including, without limitation, any capital or operating
expenditures required for cleanup, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties). On the
basis of such review and the amount of its established reserves, the Company has
reasonably concluded that such associated costs and liabilities would not,
individually or in the aggregate, have a Material Adverse Effect.
     (mm) ERISA Compliance. None of the following events has occurred or exists:
(i) a failure to fulfill the obligations, if any, under the minimum funding
standards of Section 302 of the United States Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and the regulations and published
interpretations thereunder with respect to a Plan, determined without regard to
any waiver of such obligations or extension of any amortization period; (ii) an
audit or investigation by the Internal Revenue Service, the U.S. Department of
Labor, the Pension Benefit Guaranty Corporation or any other federal or state
governmental agency or any foreign regulatory agency with respect to the
employment or compensation of employees by the Company or any of its
subsidiaries; (iii) any breach of any contractual obligation, or any violation
of law or applicable qualification standards, with respect to the employment or
compensation of employees by the Company or any of its subsidiaries, except in
each case with respect to the events or conditions set forth in (ii) and
(iii) hereof, as could not, individually or in the aggregate, result in a
Material Adverse Effect. None of the following events has occurred or is
reasonably likely to occur: (i) a material increase in the aggregate amount of
contributions required to be made to all Plans in the current fiscal year of the
Company and its subsidiaries compared to the amount of such contributions made
in the Company and its subsidiaries’ most recently completed fiscal year; (ii) a
material increase in the Company and its subsidiaries’ “accumulated
post-retirement benefit obligations” (within the meaning of Statement of
Financial Accounting Standards 106) compared to the amount of such obligations
in the Company and its subsidiaries’ most recently completed fiscal year;
(iii) any event or condition giving rise to a liability under Title IV of ERISA;
or (iv) the filing of a claim by one or more employees or former employees of
the Company or any of its subsidiaries related to its or their employment,
except in each case with respect to the events or conditions set forth in
(iii) and (iv) hereof, as could not, individually or in the aggregate, result in
a Material Adverse Effect. For purposes of this paragraph, the term “Plan” means
a plan (within the meaning of Section 3(3) of ERISA)



--------------------------------------------------------------------------------



 



13

subject to Title IV of ERISA with respect to which the Company or any of its
subsidiaries may have any liability.
     (nn) Brokers. There is no broker, finder or other party that is entitled to
receive from the Company any brokerage or finder’s fee or other fee or
commission as a result of any transactions contemplated by this Agreement.
     (oo) No Outstanding Loans or Other Indebtedness. There are no outstanding
loans, advances (except normal advances for business expenses in the ordinary
course of business) or guarantees or indebtedness by the Company to or for the
benefit of any of the officers or directors of the Company or any of the members
of any of their families, except as disclosed in the Disclosure Package and the
Final Offering Memorandum.
     (pp) Sarbanes-Oxley Compliance. There is and has been no failure on the
part of the Company and any of the Company’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications.
     (qq) Internal Controls and Procedures. The Company maintains (i) effective
internal control over financial reporting as defined in Rule 13a-15 under the
Exchange Act, and (ii) a system of internal accounting controls sufficient to
provide reasonable assurance that (A) transactions are executed in accordance
with management’s general or specific authorizations; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (C) access to assets is permitted only in accordance with
management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
     (rr) No Material Weakness in Internal Controls. Except as disclosed in the
Disclosure Package and the Final Offering Memorandum, since the end of the
Company’s most recent audited fiscal year, there has been (i) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (ii) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.
     (ss) Disclosure Controls. The Company and its subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in
Rule 13a-15 of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. The Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.



--------------------------------------------------------------------------------



 



14

     (tt) Stock Options. With respect to the stock options (the “Stock Options”)
granted pursuant to the stock-based compensation plans of the Company and its
subsidiaries (the “Company Stock Plans”) (i) each Stock Option designated by the
Company or the relevant subsidiary of the Company at the time of grant as an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), so qualifies, (ii) each grant of a Stock Option was
duly authorized no later than the date on which the grant of such Stock Option
was by its terms to be effective (the “Grant Date”) by all necessary corporate
action, including, as applicable, approval by the board of directors of the
Company or the relevant subsidiary of the Company (or a duly constituted and
authorized committee thereof) and any required stockholder approval by the
necessary number of votes or written consents, and the award agreement governing
such grant (if any) was duly executed and delivered by each party thereto,
(iii) each such grant was made in accordance with the terms of the Company Stock
Plans, the Exchange Act and all other applicable laws and regulatory rules or
requirements, including the rules of Nasdaq Stock Market LLC and any other
exchange on which the securities of the Company or the relevant subsidiary of
the Company are traded, (iv) the per share exercise price of each Stock Option
was equal to or greater than the fair market value of a share of Common Stock on
the applicable Grant Date and (v) each such grant was properly accounted for in
accordance with GAAP in the consolidated financial statements (including the
related notes) of the Company and disclosed in the Company’s filings with the
Commission in accordance with the Exchange Act and all other applicable laws,
except in the case of clauses (ii), (iii) or (iv) for such grants that would
not, individually or in the aggregate, have a Material Adverse Effect.
     (uu) Neither the Company nor any of its subsidiaries has knowingly granted,
and there is no and has been no policy or practice of the Company or any of its
subsidiaries of granting, Stock Options prior to, or otherwise coordinating the
grant of Stock Options with, the release or other public announcement of
material information regarding the Company or its subsidiaries or their results
of operations or prospects.
     (vv) Subsidiaries. The subsidiaries listed on Annex A attached hereto are
the only significant subsidiaries of the Company as defined by Rule 1-02 of
Regulation S-X (the “Subsidiaries”).
     (ww) Lending Relationship. Except as disclosed in the Disclosure Package
and the Final Offering Memorandum, the Company (i) does not have any material
lending or other relationship with any bank or lending affiliate of any Initial
Purchaser and (ii) does not intend to use any of the proceeds from the sale of
the Notes hereunder to repay any outstanding debt owed to any affiliate of any
Initial Purchaser.
     (xx) Solvency. On and immediately after the Closing Date, each of the
Company and each Guarantor (after giving effect to the issuance of the Notes and
the other transactions related thereto as described in each of the Disclosure
Package and the Offering Memorandum) will be Solvent. As used in this paragraph,
the term “Solvent” means, with respect to a particular date, that on such date
(i) the present fair market value (or present fair saleable value) of the assets
of the Company or the Guarantor, as applicable, is not less than the total
amount required to pay the liabilities of the Company or the Guarantor, as
applicable, on its total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured; (ii) the Company or the
Guarantor, as applicable, is able to realize upon its assets and pay its debts
and other liabilities,



--------------------------------------------------------------------------------



 



15

contingent obligations and commitments as they mature and become due in the
normal course of business; (iii) assuming consummation of the issuance of the
Notes as contemplated by this Agreement and the Disclosure Package, the Company
or the Guarantor, as applicable, is not incurring debts or liabilities beyond
its ability to pay as such debts and liabilities mature; (iv) the Company or the
Guarantor, as applicable, is not engaged in any business or transaction, and
does not propose to engage in any business or transaction, for which its
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which the Company or
the Guarantor, as applicable, is engaged; and (v) the Company or the Guarantor,
as applicable, is not a defendant in any civil action that would result in a
judgment that the Company or the Guarantor, as applicable, is or would become
unable to satisfy.
     (yy) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in each of the
Disclosure Package and the Offering Memorandum is not based on or derived from
sources that are reliable and accurate in all material respects.
     Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Representative or to counsel for the Initial Purchasers shall
be deemed to be a representation and warranty by the Company or such Guarantor
to each Initial Purchaser as to the matters set forth therein.
     Section 2. Purchase, Sale and Delivery of the Notes
     (a) The Notes. The Company agrees to issue and sell to the several Initial
Purchasers the Notes upon the terms herein set forth. On the basis of the
representations, warranties and agreements herein contained, and upon the terms
but subject to the conditions herein set forth, the Initial Purchasers agree,
severally and not jointly, to purchase from the Company the respective aggregate
principal amount of Notes set forth opposite their names on Schedule A. The
purchase price per Note to be paid by the several Initial Purchasers to the
Company shall be 97% of the aggregate principal amount thereof.
     (b) The Closing Date. Delivery of the Notes to be purchased by the Initial
Purchasers and payment therefor shall be made at the offices of Simpson Thacher
& Bartlett LLP, 425 Lexington Avenue, New York, NY 10017 (or such other place as
may be agreed to by the Company, the Guarantors and the Representative) at 9:00
a.m., New York time, on May 10, 2011, or such other time and date not later than
1:30 p.m., New York time, on May 17, 2011 as the Representative shall designate
by notice to the Company (the time and date of such closing are called the
“Closing Date”).
     (c) Payment for the Notes. Payment for the Notes shall be made at the
Closing Date by wire transfer of immediately available funds to the order of the
Company.
     It is understood that the Representative has been authorized, for its own
account and the accounts of the several Initial Purchasers, to accept delivery
of and receipt for, and make payment of the purchase price for, the Notes the
Initial Purchasers have agreed to purchase. The Representative may (but shall
not be obligated to) make payment for any Notes to be purchased by any Initial
Purchaser whose funds shall not have been received by the Representative by the



--------------------------------------------------------------------------------



 



16

Closing Date for the account of such Initial Purchaser, but any such payment
shall not relieve such Initial Purchaser from any of its obligations under this
Agreement.
     (d) Delivery of the Notes. The Company shall deliver, or cause to be
delivered, to the Representative for the accounts of the several Initial
Purchasers the Notes at the Closing Date, against the irrevocable release of a
wire transfer of immediately available funds for the amount of the purchase
price therefor. Delivery of the Notes shall be made through the facilities of
The Depository Trust Company unless the Representative shall otherwise instruct.
Time shall be of the essence, and delivery at the time and place specified in
this Agreement is a further condition to the obligations of the Initial
Purchasers.
     Section 3. Covenants of the Company and the Guarantors
     Each of the Company and the Guarantors, jointly and severally, covenant and
agree with each Initial Purchaser as follows:
     (a) Representative’s Review of Proposed Amendments and Supplements. During
such period beginning on the date hereof and ending on the date of the
completion of the resale of the Notes by the Initial Purchasers (as notified by
the Representative to the Company), prior to amending or supplementing the
Disclosure Package or the Final Offering Memorandum (other than any filings of
any quarterly report on Form 10-Q or any amendment or supplement to such form or
to the Company’s Annual Report on Form 10-K for the year ended December 31,
2010), the Company and the Guarantors shall furnish to the Representative for
review a copy of each such proposed amendment or supplement, and the Company
shall not print, use or distribute such proposed amendment or supplement to
which the Representative reasonably objects.
     (b) Amendments and Supplements to the Offering Memorandum and Other
Securities Act Matters. If, at any time prior to the completion of the resale of
the Notes by the Initial Purchasers (as notified by the Representative to the
Company), any event or development shall occur or condition exist as a result of
which it is necessary to amend or supplement the Disclosure Package or the Final
Offering Memorandum in order that the Disclosure Package or the Final Offering
Memorandum will not include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made or then prevailing, as
the case may be, not misleading, or if in the opinion of the Representative or
counsel for the Initial Purchasers it is otherwise necessary to amend or
supplement the Disclosure Package or the Final Offering Memorandum to comply
with law, the Company and each of the Guarantors shall promptly notify the
Initial Purchasers and prepare, subject to Section 3(a) hereof, such amendment
or supplement as may be necessary to correct such untrue statement or omission.
     (c) Copies of Disclosure Package and the Offering Memorandum. To the extent
not publicly available, the Company and the Guarantors agree to furnish to the
Representative, without charge, until the earlier of nine months after the date
hereof or the completion of the resale of the Notes by the Initial Purchasers
(as notified by the Initial Purchasers to the Company) as many copies of the
materials contained in the Disclosure Package and the Final Offering Memorandum
and any amendments and supplements thereto as the Initial Purchasers may
request.



--------------------------------------------------------------------------------



 



17

     (d) Blue Sky Compliance. The Company and the Guarantors shall cooperate
with the Representative and counsel for the Initial Purchasers, as the Initial
Purchasers may reasonably request from time to time, to qualify or register the
Notes for sale under (or obtain exemptions from the application of) the state
securities or blue sky laws or Canadian provincial securities laws or other
foreign laws of those jurisdictions designated by the Representative, shall
comply with such laws and shall continue such qualifications, registrations and
exemptions in effect so long as required for the distribution of the Notes. None
of the Company or any of the Guarantors shall be required to qualify as a
foreign corporation or to take any action that would subject it to general
service of process in any such jurisdiction where it is not presently qualified
or where it would be subject to taxation as a foreign corporation, other than
those arising out of the offering or sale of the Notes in any jurisdiction where
it is not now so subject. The Company and the Guarantors will advise the
Representative promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Notes for offering, sale or trading
in any jurisdiction or any initiation or threat of any proceeding for any such
purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, the Company and the Guarantors shall
use its best efforts to obtain the withdrawal thereof at the earliest possible
moment.
     (e) Rule 144A Information. For so long as any of the Notes are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, the
Company shall provide to any holder of the Notes or to any prospective purchaser
of the Notes designated by any holder, upon request of such holder or
prospective purchaser, information required to be provided by Rule 144A(d)(4) of
the Securities Act if, at the time of such request, the Company is not subject
to the reporting requirements under Section 13 or 15(d) of the Exchange Act.
     (f) Compliance with Securities Law. The Company will comply with all
applicable securities and other laws, rules and regulations, including, without
limitation, the Sarbanes-Oxley Act, and use its best efforts to cause the
Company’s directors and officers, in their capacities as such, to comply with
such laws, rules and regulations, including, without limitation, the provisions
of the Sarbanes-Oxley Act.
     (g) Legends. Each of the Notes will bear, to the extent applicable, the
legend contained in “Transfer restrictions” in the Disclosure Package and the
Final Offering Memorandum for the time period and upon the other terms stated
therein.
     (h) Written Information Concerning the Offering. Without the prior written
consent of the Representative, neither the Company nor any of the Guarantors
will give to any prospective purchaser of the Notes or any other person not in
its employ any written information concerning the offering of the Notes other
than the Disclosure Package, the Final Offering Memorandum or any other offering
materials prepared by or with the prior consent of the Representative.
     (i) No General Solicitation. Except following the effectiveness of an
applicable registration statement, the Company will not, and will cause its
subsidiaries not to, solicit any offer to buy or offer to sell the Notes by
means of any form of general solicitation or general advertising (as those terms
are used in Regulation D under the Securities Act) or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act.



--------------------------------------------------------------------------------



 



18

     (j) No Integration. The Company will not, and will cause its subsidiaries
not to, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any “security” (as defined in the Securities Act) in a transaction
that could be integrated with the sale of the Notes in a manner that would
require the registration under the Securities Act of the Notes.
     (k) Information to Publishers. Any information provided by the Company or
any of the Guarantors to publishers of publicly available databases about the
terms of the Notes and the Indenture shall include a statement that the Notes
have not been registered under the Act and are subject to restrictions under
Rule 144A of the Act.
     (l) DTC. The Company and each of the Guarantors will cooperate with the
Representative and use its best efforts to permit the Notes to be eligible for
clearance and settlement through The Depository Trust Company.
     (m) Rule 144 Tolling. The Company will not, and will not permit any of its
“affiliates” (as defined in Rule 144 under the Securities Act) to, resell any of
the Notes that constitute “restricted securities” under Rule 144 that have been
reacquired by any of them.
     (n) Use of Proceeds. The Company shall apply the net proceeds from the sale
of the Notes sold by it in the manner described under the caption “Use of
Proceeds” in the Disclosure Package and the Final Offering Memorandum and such
application of net proceeds will be in accordance with applicable law, including
the requirements of the Exchange Act.
     (o) Transfer Agent. The Company shall engage and maintain, at its expense,
a registrar and transfer agent for the Common Stock.
     (p) Available Conversion Shares. The Company shall reserve and keep
available at all times, free of pre-emptive rights, the full number of
Conversion Shares.
     (q) Conversion Rate. Between the date hereof and the Closing Date, none of
the Company or any of the Guarantors will do or authorize any act or thing that
would result in an adjustment of the conversion rate.
     (r) Company to Provide Interim Financial Statements and Other Information.
Prior to the Closing Date, the Company will furnish the Initial Purchasers, as
soon as they have been prepared by and are available to the Company, a copy of
any unaudited interim financial statements of the Company for any period
subsequent to the period covered by the most recent financial statements
appearing in the Disclosure Package and the Final Offering Memorandum.
     (s) Agreement Not to Offer or Sell Additional Securities. During the period
commencing on the date hereof and ending on the 60th day following the date of
the Final Offering Memorandum, none of the Company or any of the Guarantors
will, without the prior written consent of the Representative (which consent may
be withheld at the sole discretion of the Representative), directly or
indirectly, sell, offer, contract or grant any option to sell, pledge, transfer
or establish an open “put equivalent position” or liquidate or decrease a “call
equivalent position” within the meaning of Rule 16a-1(h) under the Exchange Act,
or otherwise dispose of or transfer (or enter into any transaction that is
designed to, or might reasonably be expected to, result in the disposition of),
or announce the offering of, or file any registration statement under



--------------------------------------------------------------------------------



 



19

the Securities Act in respect of, any shares of Common Stock, options or
warrants to acquire shares of the Common Stock or securities exchangeable or
exercisable for or convertible into shares of Common Stock (other than as
contemplated by this Agreement with respect to the Notes); provided, however,
that the Company may issue shares of its Common Stock or options to purchase its
Common Stock, or Common Stock (i) upon conversion of the Company’s 5.75%
Convertible Notes due 2013, (ii) upon exercise of warrants that were issued
concurrently with the Company’s 5.75% Convertible Notes due 2013 or (iii) upon
exercise of options, pursuant to any stock option, stock bonus or other stock
plan or arrangement described in the Disclosure Package and the Final Offering
Memorandum, but only if the holders of such shares, options, or shares issued
upon exercise of such options, agree in writing not to sell, offer, dispose of
or otherwise transfer any such shares or options (except forfeitures of Common
Stock or options to purchase Common Stock by the directors and executive
officers subject to the lock-up agreement attached as Exhibit F hereto to
satisfy tax withholding obligations and, in the case of options exercises,
payment of exercise price, in connection with the vesting of equity awards
acquired by directors and executive officers pursuant to equity incentive plans
existing and as in effect on the date of this Agreement will be permitted,
provided that the number of shares sold for consideration on the open market or
to any third party by all of the executive officers and directors of the Company
who are subject to the lock-up agreement does not in the aggregate exceed
200,000 shares of Common Stock) during such 60-day period without the prior
written consent of the Representative (which consent may be withheld at the sole
discretion of the Representative).
     (t) Future Reports to Stockholders. The Company will make available to its
stockholders as soon as practicable after the end of each fiscal year an annual
report (including a balance sheet and statements of income, stockholders’ equity
and cash flows of the Company and its consolidated subsidiaries certified by
independent public accountants) and, as soon as practicable after the end of
each of the first three quarters of each fiscal year (beginning with the fiscal
quarter ending after the date of the Final Offering Memorandum), to make
available to its stockholders consolidated summary financial information of the
Company and its subsidiaries for such quarter in reasonable detail.
     (u) Future Reports to the Representative. During the period of five years
hereafter, the Company will furnish to the Representative (i) as soon as
practicable after the end of each fiscal year, copies of the Annual Report of
the Company containing the balance sheet of the Company as of the close of such
fiscal year and statements of income, stockholders’ equity and cash flows for
the year then ended and the opinion thereon of the Company’s independent public
or certified public accountants; (ii) as soon as practicable after the filing
thereof, copies of each proxy statement, Annual Report on Form 10-K, Quarterly
Report on Form 10-Q, Current Report on Form 8-K or other report filed by the
Company with the Commission, FINRA or any securities exchange; and (iii) as soon
as available, copies of any report or communication of the Company mailed
generally to holders of its capital stock.
     (v) Investment Limitation. The Company shall not invest or otherwise use
the proceeds received by the Company from its sale of the Notes in such a manner
as would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.



--------------------------------------------------------------------------------



 



20

     (w) No Manipulation of Price. None of the Company or any of the Guarantors
will take, directly or indirectly, any action designed to cause or result in, or
that has constituted or might reasonably be expected to constitute, under the
Exchange Act or otherwise, the stabilization or manipulation of the price of any
securities of the Company to facilitate the sale or resale of the Notes.
     (x) Existing Lock-Up Agreements. The Company will enforce all existing
agreements between the Company and any of its security holders that prohibit the
sale, transfer, assignment, pledge or hypothecation of any of the Company’s
securities in connection with the Company’s initial public offering. In
addition, the Company will direct the transfer agent to place stop transfer
restrictions upon any such securities of the Company that are bound by such
existing “lock-up” agreements for the duration of the periods contemplated in
such agreements.
     (y) New Lock-Up Agreements. The Company will enforce all agreements between
the Company and any of its security holders to be entered into pursuant to this
agreement that prohibit the sale, transfer, assignment, pledge or hypothecation
of any of the Company’s securities. In addition, the Company will direct the
transfer agent to place stop transfer restrictions upon any such securities of
the Company that are bound by such “lock-up” agreements for the duration of the
periods contemplated in such agreements.
     (z) Final Term Sheet. The Company will prepare a final term sheet,
containing solely a description of the Notes and the offering thereof, in the
form approved by you and attached as Schedule C hereto (the “Final Term Sheet”).
     Section 4. Payment of Expenses
     Each of the Company and the Guarantors, jointly and severally, agrees to
pay all costs, fees and expenses incurred in connection with the performance of
its obligations hereunder and in connection with the transactions contemplated
hereby, including without limitation (i) all expenses incident to the issuance
and delivery of the Notes (including all printing and engraving costs), (ii) all
fees and expenses of the Trustee under the Indenture, (iii) all necessary issue,
transfer and other stamp taxes in connection with the issuance and sale of the
Notes to the Initial Purchasers, (iv) all fees and expenses of the Company’s and
the Guarantors’ counsel, independent public or certified public accountants and
other advisors, (v) all costs and expenses incurred in connection with the
preparation, printing, shipping and distribution of the materials contained in
the Disclosure Package and the Final Offering Memorandum, all amendments and
supplements thereto and this Agreement, (vi) all filing fees, attorneys’ fees
and expenses incurred by the Company, the Guarantors or the Initial Purchasers
in connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Notes for offer and
sale under the state securities or blue sky laws or the provincial securities
laws of Canada, and, if requested by the Representative, preparing and printing
a “Blue Sky Survey” or memorandum, and any supplements thereto, advising the
Initial Purchasers of such qualifications, registrations and exemptions,
(vii) the expenses of the Company, the Guarantors and the Initial Purchasers in
connection with the marketing and offering of the Notes, including all
transportation and other expenses incurred in connection with presentations to
prospective purchasers of the Notes, except that the Company and the Guarantors,
on the one hand, and the Initial Purchasers, on the other hand, will each pay
50% of the cost of privately chartered



--------------------------------------------------------------------------------



 



21

airplanes used for such purposes and (viii) the fees and expenses associated
with listing the Conversion Shares on the Nasdaq Stock Market LLC. Except as
provided in this Section 4, Section 7 and Section 11 hereof, the Initial
Purchasers shall pay their own expenses, including the fees and disbursements of
their counsel.
     Section 5. Conditions of the Obligations of the Initial Purchasers
     The obligations of the several Initial Purchasers to purchase and pay for
the Notes as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 1 hereof as of the date hereof and as of the Closing Date as
though then made to the accuracy of the statements of the Company made in any
certificates pursuant to the provisions hereof, to the timely performance by the
Company and the Guarantors of its covenants and other obligations hereunder, and
to each of the following additional conditions:
     (a) Accountants’ Comfort Letter. On the date hereof, the Representative
shall have received from KPMG LLP, independent public accountants for the
Company, a letter dated the date hereof addressed to the Initial Purchasers, the
form of which is attached as Exhibit A.
     (b) No Material Adverse Change or Ratings Agency Change. For the period
from and after the date of this Agreement and prior to the Closing Date:
     (i) in the judgment of the Representative, there shall not have occurred
any Material Adverse Change;
     (ii) there shall not have been any change or decrease specified in the
letter or letters referred to in paragraph (a) of this Section 5 which is, in
the sole judgment of the Representative, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the Notes
as contemplated by the Disclosure Package and the Final Offering Memorandum; and
     (iii) there shall not have occurred any downgrading, nor shall any notice
have been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities of the Company or any of its subsidiaries by
any “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 436(g)(2) under the Securities Act.
     (c) Opinions of Counsel for the Company and the Guarantors. On the Closing
Date, the Representative shall have received the favorable opinion of (i) Sidley
Austin LLP, counsel for the Company and the Guarantors, the form of which is
attached as Exhibit B, (ii) Leonard Steinberg, General Counsel of the Company
and the Guarantors, the form of which is attached as Exhibit C, (iii) Birch
Horton Bittner and Cherot, local Alaska counsel for the Company and the
Guarantors, the form of which is attached as Exhibit D and (iv) Karen Brinkmann,
special regulatory counsel for the Company and the Guarantors, the form of which
is attached as Exhibit E, each dated as of the Closing Date.



--------------------------------------------------------------------------------



 



22

     (d) Opinion of Counsel for the Initial Purchasers. On the Closing Date, the
Representative shall have received the favorable opinion of Simpson Thacher &
Bartlett LLP, counsel for the Initial Purchasers, dated as of the Closing Date,
in form and substance satisfactory to, and addressed to, the Representative,
with respect to the issuance and sale of the Notes, the Disclosure Package, the
Final Offering Memorandum and other related matters as the Representative may
reasonably require, and the Company shall have furnished to such counsel such
documents as they request for the purpose of enabling them to pass upon such
matters.
     (e) Officers’ Certificate. On the Closing Date, the Representative shall
have received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of each of the Company and the Guarantors and the
Chief Financial Officer or Chief Accounting Officer of each of the Company and
the Guarantors, dated as of the Closing Date, to the effect that the signers of
such certificate have carefully examined the Disclosure Package and the Final
Offering Memorandum, any amendments or supplements thereto and this Agreement,
to the effect set forth in subsection (b)(iii) of this Section 5, and further to
the effect that:
     (i) for the period from and after the date of this Agreement and prior to
the Closing Date, there has not occurred any Material Adverse Change with
respect to the Company or such Guarantor;
     (ii) the representations and warranties of the Company and the Guarantors
set forth in Section 1 of this Agreement are true and correct on and as of the
Closing Date with the same force and effect as though expressly made on and as
of the Closing Date; and
     (iii) the Company and each Guarantor has complied with all the agreements
hereunder and satisfied all the conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date.
     (f) Bring-down Comfort Letter. On the Closing Date, the Representative
shall have received from KPMG LLP, independent public accountants for the
Company, a letter dated such date, in form and substance satisfactory to the
Representative, to the effect that they reaffirm the statements made in the
letter furnished by them pursuant to subsection (a) of this Section 5, except
that the specified date referred to therein for the carrying out of procedures
shall be no more than three business days prior to the Closing Date.
     (g) Lock-Up Agreement from Certain Securityholders of the Company. On or
prior to the date hereof, the Company and the Guarantors shall have furnished to
the Representative an agreement in the form of Exhibit F hereto from each
director and executive officer of the company listed in Schedule D, and such
agreement shall be in full force and effect on the Closing Date.
     (h) Listing. The Company and the Guarantors shall have caused the
Conversion Shares to be approved for listing, subject to notice of issuance, on
the Nasdaq Stock Market LLC.
     (i) Additional Documents. On or before the Closing Date, the Representative
and counsel for the Initial Purchasers shall have received such information,
documents and opinions



--------------------------------------------------------------------------------



 



23

as they may reasonably require for the purposes of enabling them to pass upon
the issuance and sale of the Notes as contemplated herein, or in order to
evidence the accuracy of any of the representations and warranties, or the
satisfaction of any of the conditions or agreements, herein contained.
     If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company and the Guarantors at any time on or prior to the
Closing Date, which termination shall be without liability on the part of any
party to any other party, except that Section 4, Section 7, Section 8, Section 9
and Section 14 shall at all times be effective and shall survive such
termination.
     Section 6. Representations, Warranties and Agreements of the Initial
Purchasers
     Each of the Initial Purchasers represents and warrants that it is a
“qualified institutional buyer”, as defined in Rule 144A of the Securities Act.
Each Initial Purchaser agrees with the Company that:
     (a) it has not offered or sold, and will not offer or sell, any Notes
within the United States or to, or for the account or benefit of, U.S. persons
(x) as part of their distribution at any time or (y) otherwise until one year
after the later of the commencement of the offering and the date of closing of
the offering except to those it reasonably believes to be “qualified
institutional buyers” (as defined in Rule 144A under the Act);
     (b) neither it nor any person acting on its behalf has made or will make
offers or sales of the Notes in the United States by means of any form of
general solicitation or general advertising (within the meaning of Regulation D)
in the United States;
     (c) in connection with each sale pursuant to Section 6(a)(i), it has taken
or will take reasonable steps to ensure that the purchaser of such Notes is
aware that such sale is being made in reliance on Rule 144A;
     (d) any information provided by the Initial Purchasers to publishers of
publicly available databases about the terms of the Notes and the Indenture
shall include a statement that the Notes have not been registered under the Act
and are subject to restrictions under Rule 144A under the Act;
     (e) it acknowledges that additional restrictions on the offer and sale of
the Notes and the Common Stock issuable upon conversion thereof are described in
the Disclosure Package and the Final Offering Memorandum.
     Section 7. Reimbursement of Initial Purchasers’ Expenses
     If this Agreement is terminated pursuant to Section 5 or Section 11, or if
the sale to the Initial Purchasers of the Notes on the Closing Date is not
consummated because of any refusal, inability or failure on the part of the
Company or any Guarantor to perform any agreement herein or to comply with any
provision hereof, each of the Company and the Guarantors, jointly and severally,
agrees to reimburse the Representative and the other Initial Purchasers (or such
Initial



--------------------------------------------------------------------------------



 



24

Purchasers as have terminated this Agreement with respect to themselves),
severally, upon demand for all out-of-pocket expenses that shall have been
reasonably incurred by the Representative and the Initial Purchasers in
connection with the proposed purchase and the offering and sale of the Notes,
including but not limited to fees and disbursements of counsel, printing
expenses, travel expenses, postage, facsimile and telephone charges.
     Section 8. Indemnification
     (a) Indemnification of the Initial Purchasers. Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its directors, officers, employees and agents, and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act or the Exchange Act against any loss, claim, damage, liability or
expense, as incurred, to which such Initial Purchaser, director, officer,
employee, agent or controlling person may become subject, insofar as such loss,
claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Disclosure Package,
the Final Offering Memorandum, the information contained in the Final Term Sheet
or any other written information used by or on behalf of the Company in
connection with the offer or sale of the Notes (or any amendment or supplement
to the foregoing), or the omission or alleged omission therefrom of a material
fact, in each case, necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, and to
reimburse each Initial Purchaser, its officers, directors, employees, agents and
each such controlling person for any and all expenses (including the fees and
disbursements of counsel chosen by the Representative) as such expenses are
reasonably incurred by such Initial Purchaser, or its officers, directors,
employees, agents or such controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
agreement shall not apply to any loss, claim, damage, liability or expense to
the extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission based upon
and in conformity with written information furnished to the Company and the
Guarantors by any Initial Purchaser through the Representative expressly for use
in the Disclosure Package, the Final Offering Memorandum, the Final Term Sheet
or any other written information used by or on behalf of the Company in
connection with the offer or sale of the Notes (or any amendment or supplement
thereto), it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the information described as such
in Section 8(b) hereof. The indemnity agreement set forth in this Section 8(a)
shall be in addition to any liabilities that the Company and the Guarantors may
otherwise have.
     (b) Indemnification of the Company, the Guarantors and their Directors and
Officers. Each Initial Purchaser agrees, severally and not jointly, to indemnify
and hold harmless the Company and each Guarantor, each of their respective
directors, each of their respective officers and each person, if any, who
controls the Company or any such Guarantor within the meaning of the Securities
Act or the Exchange Act, against any loss, claim, damage, liability or expense,
as incurred, to which the Company, any such Guarantor, or any such director,
officer or controlling person may become subject, insofar as such loss, claim,
damage, liability or expense (or actions in respect thereof as contemplated
below) arises out of or is based upon any untrue or alleged untrue statement of
a material fact contained in the Disclosure Package, the Final Offering



--------------------------------------------------------------------------------



 



25

Memorandum, the information contained in the Final Term Sheet or any other
written information used by or on behalf of the Company and the Guarantors in
connection with the offer or sale of the Notes (or any amendment or supplement
thereto), or arises out of or is based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in each case to the extent, and only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in the Disclosure Package, the Final Offering
Memorandum, the Final Term Sheet or any other written information used by or on
behalf of the Company and the Guarantors in connection with the offer or sale of
the Notes (or any amendment or supplement thereto), in reliance upon and in
conformity with written information furnished to the Company and the Guarantors
by the Representative expressly for use therein; and to reimburse the Company,
any such Guarantor, or any such director, officer or controlling person for any
legal and other expense reasonably incurred by the Company, any such Guarantor,
or any such director, officer or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. Each of the Company and the Guarantors
hereby acknowledges that the only information that the Initial Purchasers have
furnished to the Company and the Guarantors expressly for use in the Disclosure
Package, the Final Offering Memorandum, the Final Term Sheet or any other
written information used by or on behalf of the Company in connection with the
offer or sale of the Notes (or any amendment or supplement thereto) are the
statements set forth in Schedule E. The indemnity agreement set forth in this
Section 8(b) shall be in addition to any liabilities that each Initial Purchaser
may otherwise have.
     (c) Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 8, notify
the indemnifying party in writing of the commencement thereof, but the failure
to so notify the indemnifying party (i) will not relieve it from liability under
paragraph (a) or (b) above unless and to the extent it did not otherwise learn
of such action and such failure results in the forfeiture by the indemnifying
party of substantial rights and defenses and (ii) will not, in any event,
relieve the indemnifying party from any obligations to any indemnified party
other than the indemnification obligation provided in paragraph (a) or
(b) above. In case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in, and, to the
extent that it shall elect, jointly with all other indemnifying parties
similarly notified, by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel satisfactory to such indemnified party;
provided, however, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that a conflict may arise between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of such indemnifying party’s election so to assume the defense of such
action and approval by the indemnified party of counsel, the



--------------------------------------------------------------------------------



 



26

indemnifying party will not be liable to such indemnified party under this
Section 8 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (other than local counsel), reasonably approved by the
indemnifying party (or by the Representative in the case of Section 8(b)),
representing the indemnified parties who are parties to such action) or (ii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party.
     (d) Settlements. The indemnifying party under this Section 8 shall not be
liable for any settlement of any proceeding effected without its written
consent, which shall not be withheld unreasonably, but if settled with such
consent or if there is a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by Section 8(c) hereof, the indemnifying party agrees
that it shall be liable for any settlement of any proceeding effected without
its written consent if (i) such settlement is entered into more than 30 days
after receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (x) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (y) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.
     Section 9. Contribution
     If the indemnification provided for in Section 8 is for any reason
unavailable to or otherwise insufficient to hold harmless an indemnified party
in respect of any losses, claims, damages, liabilities or expenses referred to
therein, then each indemnifying party shall contribute to the aggregate amount
paid or payable by such indemnified party, as incurred, as a result of any
losses, claims, damages, liabilities or expenses referred to therein (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors, on the one hand, and the Initial Purchasers, on the
other hand, from the offering of the Notes pursuant to this Agreement or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
in connection with the untrue statements or omissions or alleged untrue
statements or alleged omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.



--------------------------------------------------------------------------------



 



27

The relative benefits received by the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, in connection with the
offering of the Notes pursuant to this Agreement shall be deemed to be in the
same respective proportions as the total net proceeds from the offering of the
Notes pursuant to this Agreement (before deducting expenses) received by the
Company and the Guarantors, and the total purchase discount received by the
Initial Purchasers bear to the aggregate initial offering price of the Notes.
The relative fault of the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other hand, shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company and the Guarantors, on the one hand, or
the Initial Purchasers, on the other hand, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.
     The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.
     The Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other hand, agree that it would not be just and equitable if
contribution pursuant to this Section 9 were determined by pro rata allocation
or by any other method of allocation (even if the Initial Purchasers were
treated as one entity for such purpose) that does not take account of the
equitable considerations referred to in this Section 9.
     Notwithstanding the provisions of this Section 9, no Initial Purchaser
shall be required to contribute any amount in excess of the purchase discount or
commission received by such Initial Purchaser in connection with the Notes
purchased by it hereunder. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations to contribute pursuant to
this Section 9 are several, and not joint, in proportion to their respective
purchasing commitments as set forth opposite their names in Schedule A. For
purposes of this Section 9, each director, officer, employee and agent of an
Initial Purchaser and each person, if any, who controls an Initial Purchaser
within the meaning of the Securities Act and the Exchange Act shall have the
same rights to contribution as such Initial Purchaser, and each director of the
Company or any Guarantor, each officer of the Company or any Guarantor, and each
person, if any, who controls the Company or any Guarantor within the meaning of
the Securities Act or the Exchange Act shall have the same rights to
contribution as the Company or any such Guarantor.
     Section 10. Default of One or More of the Several Initial Purchasers
     If, on the Closing Date, any one or more of the several Initial Purchasers
shall fail or refuse to purchase Notes that it or they have agreed to purchase
hereunder on such date, and the aggregate principal amount of Notes which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase does not exceed 10% of the aggregate principal amount of the Notes
to be purchased on such date, the other Initial Purchasers shall be obligated,
severally, in the proportions that the aggregate principal amount of Notes set
forth opposite their



--------------------------------------------------------------------------------



 



28

respective names on Schedule A bears to the aggregate principal amount of Notes
set forth opposite the names of all such non-defaulting Initial Purchasers, or
in such other proportions as may be specified by the Representative with the
consent of the non-defaulting Initial Purchasers, to purchase the Notes which
such defaulting Initial Purchaser or Initial Purchasers agreed but failed or
refused to purchase on such date. If, on the Closing Date, any one or more of
the Initial Purchasers shall fail or refuse to purchase Notes and the aggregate
principal amount of Notes with respect to which such default occurs exceeds 10%
of the aggregate principal amount of Notes to be purchased on such date, and
arrangements satisfactory to the Representative, one the one hand, and the
Company and the Guarantors, on the other hand, for the purchase of such Notes
are not made within 48 hours after such default, this Agreement shall terminate
without liability of any party to any other party except that the provisions of
Section 4, Section 8 and Section 9 shall at all times be effective and shall
survive such termination. In any such case either the Representative, on the one
hand, or the Company and the Guarantors, on the other hand, shall have the right
to postpone the Closing Date, but in no event for longer than seven days in
order that the required changes, if any, to the Final Offering Memorandum or any
other documents or arrangements may be effected.
     As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 10. Any action taken under this Section 10 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.
     Section 11. Termination of this Agreement
     This Agreement may be terminated in the absolute discretion of the
Representative, by notice to the Company, if after the execution and delivery of
this Agreement and on or prior to the Closing Date (i) trading generally shall
have been suspended or materially limited on the Nasdaq Stock Market LLC, the
New York Stock Exchange or the over-the-counter market; (ii) trading of any
securities issued or guaranteed by the Company or any of the Guarantors shall
have been suspended on any exchange or in any over-the-counter market; (iii) a
general moratorium on commercial banking activities shall have been declared by
federal or New York State authorities; or (iv) there shall have occurred any
outbreak or escalation of hostilities or any change in financial markets or any
calamity or crisis, either within or outside the United States, that, in the
judgment of the Representative, is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery, of
the Notes on the terms and in the manner contemplated by this Agreement, the
Disclosure Package and the Offering Memorandum. Any termination pursuant to this
Section 11 shall be without liability on the part of (a) the Company or any
Guarantor to any Initial Purchaser, except that the Company and the Guarantors
shall be obligated to reimburse the expenses of the Representative and the other
Initial Purchasers pursuant to Sections 4 and 7 hereof or (b) any Initial
Purchaser to the Company or any Guarantor.
     Section 12. No Advisory or Fiduciary Responsibility
     Each of the Company and Guarantors acknowledges and agrees that: (i) the
purchase and sale of the Notes pursuant to this Agreement, including the
determination of the offering price of the Notes and any related discounts and
commissions, is an arm’s-length commercial transaction



--------------------------------------------------------------------------------



 



29

between the Company and the Guarantors, on the one hand, and the several Initial
Purchasers, on the other hand, and the Company and the Guarantors are capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by this Agreement; (ii) in
connection with each transaction contemplated hereby and the process leading to
such transaction each Initial Purchaser is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary of the Company,
the Guarantors or their respective affiliates, stockholders, creditors or
employees or any other party; (iii) no Initial Purchaser has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Company
or any Guarantor with respect to any of the transactions contemplated hereby or
the process leading thereto (irrespective of whether such Initial Purchaser has
advised or is currently advising the Company or any Guarantor on other matters)
and no Initial Purchaser has any obligation to the Company or any Guarantor with
respect to the offering contemplated hereby except the obligations expressly set
forth in this Agreement; (iv) the several Initial Purchasers and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and the Guarantors and
that the several Initial Purchasers have no obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Initial Purchasers have not provided any legal, accounting, regulatory
or tax advice with respect to the offering contemplated hereby and each of the
Company and the Guarantors has consulted its own legal, accounting, regulatory
and tax advisors to the extent it deemed appropriate.
     This Agreement supersedes all prior agreements and understandings (whether
written or oral) among the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. Each of
the Company and the Guarantors hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company or any Guarantor may have against
the several Initial Purchasers with respect to any breach or alleged breach of
agency or fiduciary duty.
     Section 13. Research Analyst Independence
     Each of the Company and the Guarantors acknowledges that the Initial
Purchasers’ research analysts and research departments are required to be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and that such Initial Purchasers’
research analysts may hold views and make statements or investment
recommendations and/or publish research reports with respect to the Company, the
Guarantors and/or the offering that differ from the views of their respective
investment banking divisions. Each of the Company and the Guarantors hereby
waives and releases, to the fullest extent permitted by law, any claims that the
Company or any Guarantor may have against the Initial Purchasers with respect to
any conflict of interest that may arise from the fact that the views expressed
by their independent research analysts and research departments may be different
from or inconsistent with the views or advise communicated to the Company or any
Guarantor by the Initial Purchasers’ investment banking divisions. Each of the
Company and the Guarantors acknowledges that each of the Initial Purchasers is a
full service securities firm and as such from time to time, subject to
applicable securities laws, may effect transactions for its own account or the
account of its customers and hold long or short positions in debt or equity
securities of the companies that may be the subject of the transactions
contemplated by this Agreement.



--------------------------------------------------------------------------------



 



30

     Section 14. Representations and Indemnities to Survive Delivery
     The respective indemnities, agreements, representations, warranties and
other statements of the Company and each Guarantor, of their respective officers
and of the several Initial Purchasers set forth in or made pursuant to this
Agreement (i) will remain operative and in full force and effect, regardless of
any (A) investigation, or statement as to the results thereof, made by or on
behalf of any Initial Purchaser, the officers or employees of any Initial
Purchaser, or any person controlling the Initial Purchaser, the Company, any
Guarantor, the officers or employees of the Company or any Guarantor, or any
person controlling the Company or any Guarantor, as the case may be or
(B) acceptance of the Notes and payment for them hereunder and (ii) will survive
delivery of and payment for the Notes sold hereunder and any termination of this
Agreement.
     Section 15. Notices
     All communications hereunder shall be in writing and shall be mailed, hand
delivered or telecopied and confirmed to the parties hereto as follows:
If to the Representative:
J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179
Facsimile: 212-622-8358
Attention: Equity Syndicate Desk
with a Copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Facsimile: 212-455-2502
Attention: Roxane Reardon
If to the Company or any Guarantor:
Alaska Communications Systems Group, Inc.
600 Telephone Avenue
Anchorage, Alaska 99503-6091
Facsimile: 907-297-3153
Attention: Leonard Steinberg
with a Copy to:
Sidley Austin LLP
787 Seventh Avenue
New York, NY 10019



--------------------------------------------------------------------------------



 



31

Facsimile: 212-839-5599
Attention: Samir A. Gandhi
     Any party hereto may change the address for receipt of communications by
giving written notice to the others.
     Section 16. Successors and Assigns
     This Agreement will inure to the benefit of and be binding upon the parties
hereto, including any substitute Initial Purchasers pursuant to Section 10
hereof, and to the benefit of (i) the Company and the Guarantors, their
respective directors, any person who controls the Company or any Guarantor
within the meaning of the Securities Act or the Exchange Act, (ii) the Initial
Purchasers, the officers, directors, employees and agents of the Initial
Purchasers and each person, if any, who controls any Initial Purchaser within
the meaning of the Securities Act or the Exchange Act and (iii) the respective
successors and assigns of any of the above, all as and to the extent provided in
this Agreement, and no other person shall acquire or have any right under or by
virtue of this Agreement. The term “successors and assigns” shall not include a
purchaser of any of the Notes from any of the several Initial Purchasers merely
because of such purchase.
     Section 17. Partial Unenforceability
     The invalidity or unenforceability of any Section, paragraph or provision
of this Agreement shall not affect the validity or enforceability of any other
Section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.
     Section 18. Governing Law Provisions
     (a) Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) Consent to Jurisdiction. Any legal suit, action or proceeding arising
out of or based upon this Agreement or the transactions contemplated hereby may
be instituted in the federal courts of the United States of America located in
the City and County of New York, Borough of Manhattan or the courts of the State
of New York in each case located in the City and County of New York, Borough of
Manhattan (collectively, the “Specified Courts”), and each party irrevocably
submits to the exclusive jurisdiction (except for proceedings instituted in
regard to the enforcement of a judgment of any such court, as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree



--------------------------------------------------------------------------------



 



32

not to plead or claim in any such court that any such suit, action or other
proceeding brought in any such court has been brought in an inconvenient forum.
     Section 19. General Provisions
     This Agreement constitutes the entire agreement of the parties to this
Agreement and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. This Agreement may be executed in two or more counterparts, each one of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement may not be amended or
modified unless in writing by all of the parties hereto, and no condition herein
(express or implied) may be waived unless waived in writing by each party whom
the condition is meant to benefit. The Section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.
     Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 8 and the contribution provisions of Section 9, and is
fully informed regarding said provisions. Each of the parties hereto further
acknowledges that the provisions of Sections 8 and 9 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Company, its
affairs and its business in order to assure that adequate disclosure has been
made in the Disclosure Package and the Final Offering Memorandum.



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company and the Guarantors the enclosed copies
hereof, whereupon this instrument, along with all counterparts hereof, shall
become a binding agreement in accordance with its terms.

    Very truly yours,

            ALASKA COMMUNICATIONS SYSTEMS GROUP, INC.
      By:   /s/ Wayne Graham         Name:   Wayne Graham        Title:   Chief
Financial Officer     

            ALASKA COMMUNICATIONS SYSTEMS HOLDINGS, INC.
    By:   /s/ Wayne Graham         Name:   Wayne Graham        Title:   Chief
Financial Officer        ACS OF ALASKA, INC.
      By:   /s/ Wayne Graham         Name:   Wayne Graham        Title:   Chief
Financial Officer        ACS OF ANCHORAGE, INC.
      By:   /s/ Wayne Graham         Name:   Wayne Graham        Title:   Chief
Financial Officer        ACS LONG DISTANCE, INC.
      By:   /s/ Wayne Graham         Name:   Wayne Graham        Title:   Chief
Financial Officer   

            ACS INFOSOURCE, INC.
      By:   /s/ Wayne Graham         Name:   Wayne Graham        Title:   Chief
Financial Officer        ACS OF THE NORTHLAND, INC.
      By:   /s/ Wayne Graham         Name:   Wayne Graham        Title:   Chief
Financial Officer        ACS OF FAIRBANKS, INC.
      By:   /s/ Wayne Graham         Name:   Wayne Graham        Title:   Chief
Financial Officer        ACS WIRELESS, INC.
      By:   /s/ Wayne Graham         Name:   Wayne Graham        Title:   Chief
Financial Officer        ACS INTERNET, INC.
      By:   /s/ Wayne Graham         Name:   Wayne Graham        Title:   Chief
Financial Officer        ACS CABLE SYSTEMS, INC.
      By:   /s/ Wayne Graham         Name:   Wayne Graham        Title:   Chief
Financial Officer   

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------



 



 

            ACS SERVICES, INC.
      By:   /s/ Wayne Graham         Name:   Wayne Graham        Title:   Chief
Financial Officer        CREST COMMUNICATIONS CORPORATION
      By:   /s/ Wayne Graham         Name:   Wayne Graham        Title:   Chief
Financial Officer        ALASKA NORTHSTAR COMMUNICATIONS, LLC
      By:   /s/ Wayne Graham         Name:   Wayne Graham        Title:   Chief
Financial Officer        WCI LIGHTPOINT LLC
      By:   /s/ Wayne Graham         Name:   Wayne Graham        Title:   Chief
Financial Officer        WORLD NET COMMUNICATIONS, INC.
      By:   /s/ Wayne Graham         Name:   Wayne Graham        Title:   Chief
Financial Officer        ALASKA COMMUNICATIONS LLC
      By:   /s/ Wayne Graham         Name:   Wayne Graham        Title:   Chief
Financial Officer   

            ACS MESSAGING, INC.
      By:   /s/ Wayne Graham         Name:   Wayne Graham        Title:   Chief
Financial Officer        WCI CABLE, INC.
      By:   /s/ Wayne Graham         Name:   Wayne Graham        Title:   Chief
Financial Officer        WCIC HILLSBORO, LLC
      By:   /s/ Wayne Graham         Name:   Wayne Graham        Title:   Chief
Financial Officer        NORTHERN LIGHTS HOLDINGS, INC.
      By:   /s/ Wayne Graham         Name:   Wayne Graham        Title:   Chief
Financial Officer        ALASKA FIBER STAR, LLC
      By:   /s/ Wayne Graham         Name:   Wayne Graham        Title:   Chief
Financial Officer        ALASKA FIBER STAR CORPORATION
      By:   /s/ Wayne Graham         Name:   Wayne Graham        Title:   Chief
Financial Officer   

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------



 



 

The foregoing Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.
J.P. MORGAN SECURITIES LLC
For itself and on behalf of the
several Initial Purchasers listed
in Schedule A hereto.

                  By:   /s/ Jeff Zajkowski         Name:   Jeff Zajkowski       
Title:   Managing Director     

[Signature Page to Purchase Agreement]

 